DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-10, 12, 13, 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 2015/0128873 A1) in view of Small et al. (US 2006/0079768 A1).
With regard to claim 1 and 36, Fukuda discloses a therapy specific, pre-programmed, hand-held auto-injection device for delivering a drug to a patient (Fig. 3A, 5), comprising: a housing (200), 
a plurality of syringes (1a, 1b) carried by the housing and adapted to be fluidly coupled to an infusion and aspiration location in the patient ([0114]), each syringe including an outlet (at the distal ends), and wherein at least one of the plurality of syringes comprises a fluid ([0089]); 
at least one actuator (32, 71 and portions connected to element 72a and 72b) disposed within the housing, the at least one actuator having a plurality of shafts (the squeezing handle 32 comprises 2 shafts that are squeezed together to dispense the fluid) coupled to a movable portion (plunger) between a first position, and a second position ([0092]); 
moving the plurality of shafts and changing the position of the plurality of movable portions, wherein movement of the movable portions from the first position to the second position expels the fluid from a respective barrel and into the infusion and aspiration location, and wherein movement of the plunger rods from the second position to the first position draws a fluid from the infusion and aspiration location into the respective barrel ([0092], [0008], [0143], [0144], [0151], [0175]);
and a catheter (fig. 5, element 506/508/510) configured to couple the plurality of syringes in the infusion and aspiration location.
However, Prescott does not explicitly disclose a controller with a memory for retrieving a protocol. 
Small teaches a similar device having a housing (Fig. 1a, element 22) for carrying two syringes (36a, 36b) and further the housing includes a controller (part of the powerhead 22, element 30 is display, 24 is a console, and 29a and 29b are knobs for controlling the drive motors engaged to the syringes) having a memory ([0056], using the display to retrieve the memory using button 218 in Fig. 4c), several delivery protocols can be retrieved), the delivery protocols from the memory are then used to control the  motor and syringe plungers ([0056]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a memory for storing delivery profiles as taught by Small for the purpose of storing several delivery options to easily control and manipulate the syringe for treating a disease state without having to manually control the device each time ([0056]).
With regard to claim 3, Prescott discloses wherein actuating the plurality of shafts comprises moving a movable portion between a first position and the second at a first rate (plungers may be controlled individually causing different rates to be used simply based on human error, such that a human moving the plunger manually would not be able to achieve the exact same rate, [0092]) and moving a second plunger rod between the second position to the first position at a second rate, wherein the first rate is different than the second rate (plungers may be controlled individually causing different rates to be used simply based on human error, such that a human moving the plunger manually would not be able to achieve the exact same rate, [0092]).
However, Prescott does not explicitly disclose differing rates between the first and second syringes. 
Small teaches that the delivery protocols in the memory can be programmed independently and further that each of the first and second syringes can have differing flow rates (See Fig 4e, element 22, the protocal labeled “Dr. Jim” shows that side A can have a flow rate of 2ml/sec and side B can having a rate of 4ml/sec).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a memory for storing delivery profiles to having each of the syringes deliver at differing flow rates as taught by Small for the purpose of storing several delivery options to easily control and manipulate the syringe for treating a disease state without having to manually control the device each time ([0056], [0054]).

With regard to claim 8, Prescott discloses the claimed invention except for a display. 
Small teaches further comprising, receiving an input via a display of the hand-held device (30), the display communicatively coupled to the controller (24), wherein operating the at least one actuator comprises actuating the plurality of shafts according to the infusion and aspiration protocol and the received input (memory of protocols on the display as shown in Fig. 4a-4e).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a memory for storing delivery profiles as taught by Small for the purpose of storing several delivery options to easily control and manipulate the syringe for treating a disease state without having to manually control the device each time ([0056]).
With regard to claim 9, Prescott discloses wherein actuating the plurality of shafts comprises moving the first plunger rod from the first position to the second position ([0008], [0092], [0143], [0144], [0151], [0175]) and moving a second plunger rod from the first position to the second position ([0008], [0143], [0144], [0151], [0175]).
With regard to claim 10, Prescott discloses the claimed invention except for wireless communication. 
Small teaches wherein the receiving the infusion and aspiration profile comprises wirelessly receiving the infusion and aspiration profile (abstract, claim 9).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a wireless transmission as taught by Small for the purpose of improving functionality and information delivery (abstract). 
With regard to claim 12, Prescott discloses wherein the at least one actuator (32, 71) further comprises a plurality of drivers (Fig. 3a, clips that can be considered a driver surround element 72a and 72b for driving the plungers in a forward and background direction) coupled to the shafts (the squeezing handle 32 comprises 2 shafts that are squeezed together to dispense the fluid), respectively, such that the plurality of drivers controls a position of each movable portion between the first and second position ([0092], [0008], [0143], [0144], [0151], [0175]). 
With regard to claim 13, Prescott discloses wherein the plurality of syringes (1a/1b) comprises a first syringe (1b) and a second syringe (1a), the first syringe comprising a drug ([0089]) and the second syringe (1b) comprising an imaging agent ([0089]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 2015/0128873 A1) in view of Small et al. (US 2006/0079768 A1) and in further view of Fukuda (US 2002/0049415 A1).

 With regard to claim 2, Prescott/Small teaches the claimed invention except for the specific location.
Fukuda discloses wherein positioning the therapy specific, hand-held device proximate the infusion and aspiration location comprises positioning the hand-held device proximate an intrathecal location, an intracerebroventricular location, or an intramural location ([0004]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott/Small with the specific location as taught by Fukuda for the purpose of the diagnosis of X-ray CT images, MRI, and angio-images ([0004]). 


Claim 6-7, 17-19, 21-25, 27, 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 2015/0128873 A1) in view of Small et al. (US 2006/0079768 A1) and in further view of Burkinshaw et al. (US 2008/0103564 A1).
With regard to claim 6, Prescott/Small teach the claimed invention except for monitoring. 
Burkinshaw teaches wherein the monitoring comprises monitoring at least one physiological parameter (pressure, [0098]) for the patient via at least one sensor operatively coupled to the housing (pressure monitor 20 in Fig. 1b) and allow for changes in operation based on the pressure reading.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott/Small with measurement of the pressure as taught by Burkinshaw for the purpose of preventing over-pressurized disc ([0098]). 
With regard to claim 7, 31, 34, Prescott/Small teach the claimed invention except for monitoring pressure. 
Burkinshaw teaches wherein the monitoring comprises monitoring one or more of a cerebrospinal fluid pressure, a cerebrospinal flow rate, an intratumoral pressure, a cerebroventricular pressure ([0098]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott/Small with measurement of the pressure as taught by Burkinshaw for the purpose of preventing over-pressurized disc ([0098]). 
With regard to claim 17, Prescott discloses a therapy specific, pre-programmed, hand-held auto-injection device for delivering a drug to a patient (Fig. 3a, 5), comprising: a housing (200), 
a plurality of syringes (1a, 1b) carried by the housing and adapted to be fluidly coupled to an infusion and aspiration location in the patient ([0114]), each syringe including an outlet (at the distal end) and wherein at least one of the plurality of syringes comprises a fluid ([0089]); 
at least one actuator (32, 71 and portions connected to element 72a and 72b) disposed within the housing, the at least one actuator having a plurality of shafts (the squeezing handle 32 comprises 2 shafts that are squeezed together to dispense the fluid) coupled to a movable portion (plunger rod) of a respective syringe such that the actuator controls a position of each movable portion between a first position, and a second position ([0092]); moving the plurality of shafts and changing the position of the plurality of plunger rods, wherein movement of the plunger rods from the first position to the second position expels the fluid from a respective barrel and into the infusion and aspiration location, and wherein movement of the plunger rods from the second position to the first position draws a fluid from the infusion and aspiration location into the respective barrel ([0092]) and wherein a first plunger rod of the plurality of plunger rods is movable between the first position and the second position at the same time a second plunger rod of the plurality of plunger rods is movable between the first position and the second position ([0008], [0143], [0144], [0151], [0175]).
However, Prescott does not explicitly disclose a controller with a memory for retrieving a protocol. 
Small teaches a similar device having a housing (Fig. 1a, element 22) for carrying two syringes (36a, 36b) and further the housing includes a controller (part of the powerhead 22, element 30 is display, 24 is a console, and 29a and 29b are knobs for controlling the drive motors engaged to the syringes) having a memory ([0056], using the display to retrieve the memory using button 218 in Fig. 4c), several delivery protocols can be retrieved), the delivery protocols from the memory are then used to control the  motor and syringe plungers ([0056]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a memory for storing delivery profiles as taught by Small for the purpose of storing several delivery options to easily control and manipulate the syringe for treating a disease state without having to manually control the device each time ([0056]).
However, Prescott/Small do not teach monitoring the pressure. 
Burkinshaw teaches wherein the monitoring comprises monitoring at least one physiological parameter (pressure, [0098]) for the patient via at least one sensor disposed in the infusion and aspiration location (pressure monitor 20 in Fig. 1b) and modify the operation of the device based on the pressure reading.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott/Small with measurement of the pressure as taught by Burkinshaw for the purpose of preventing over-pressurized disc ([0098]). 
With regard to claim 19, Prescott discloses wherein actuating the plurality of shafts comprises moving a movable portion between a first position and the second at a first rate (plungers may be controlled individually causing different rates to be used simply based on human error, such that a human moving the plunger manually would not be able to achieve the exact same rate, [0092]) and moving a second movable portion between the second position to the first position at a second rate, wherein the first rate is different than the second rate (plungers may be controlled individually causing different rates to be used simply based on human error, such that a human moving the plunger manually would not be able to achieve the exact same rate, [0092]).
However, Prescott does not explicitly disclose differing rates between the first and second syringes. 
Small teaches that the delivery protocols in the memory can be programmed independently and further that each of the first and second syringes can have differing flow rates (See Fig 4e, element 22, the protocal labeled “Dr. Jim” shows that side A can have a flow rate of 2ml/sec and side B can having a rate of 4ml/sec).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a memory for storing delivery profiles to having each of the syringes deliver at differing flow rates as taught by Small for the purpose of storing several delivery options to easily control and manipulate the syringe for treating a disease state without having to manually control the device each time ([0056], [0054]).
With regard to claim 21, Prescott/Small teach the claimed invention except for monitoring. 
Burkinshaw teaches wherein the monitoring comprises monitoring at least one physiological parameter (pressure, [0098]) for the patient via at least one sensor disposed in the infusion and aspiration location (pressure monitor 20 in Fig. 1b) and allow for changes in operation based on the pressure reading.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott/Small with measurement of the pressure as taught by Burkinshaw for the purpose of preventing over-pressurized disc ([0098]). 
With regard to claim 22, Prescott/Small teach the claimed invention except for monitoring a physiological parameter.
Burkinshaw teaches wherein the monitoring comprises monitoring one or more of a cerebrospinal flow rate, a protein level or a biomarker ([0098]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott/Small with measurement of the pressure as taught by Burkinshaw for the purpose of preventing over-pressurized disc ([0098]). 
With regard to claim 23, Prescott discloses the claimed invention except for a display. 
Small teaches further comprising, receiving an input via a display of the hand-held device (30), the display communicatively coupled to the controller (24), wherein operating the at least one actuator comprises actuating the plurality of shafts according to the infusion and aspiration protocol and the received input (memory of protocols on the display as shown in Fig. 4a-4e).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a memory for storing delivery profiles as taught by Small for the purpose of storing several delivery options to easily control and manipulate the syringe for treating a disease state without having to manually control the device each time ([0056]).
With regard to claim 24, Fukuda discloses wherein the at least one actuator comprises a first actuator (72a) configured to control a position of a first plunger rod of a first syringe (1a), and a second actuator (72b) configured to control a position of a second plunger rod of a second syringe (1b), and wherein the controller independently controls the first and second actuators ([0092]). 
With regard to claim 25, Prescott discloses the claimed invention except for wireless communication. 
Small teaches wherein the receiving the infusion and aspiration profile comprises wirelessly receiving the infusion and aspiration profile (abstract, claim 9).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott with a wireless transmission as taught by Small for the purpose of improving functionality and information delivery (abstract). 
With regard to claim 27, Prescott discloses wherein the plurality of syringes (1a/1b) comprises a first syringe (1b) and a second syringe (1a), the first syringe comprising a drug ([0089]) and the second syringe (1b) comprising an imaging agent ([0089]).

Claim 14, 32, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 2015/0128873 A1) in view of Small et al. (US 2006/0079768 A1) and in further view of Linsley et al. (US 2014/0303238 A1). 
With regard to claim 14, 32, 33, 35 Prescott/Small teach the claimed invention except for delivery of antisense oligonucleotide. 
Linsley teaches a cell therapy for delivery of fluid comprising antisense oligonucleotide that targets mRNA encoding Huntington protein (HTT) (Abstract). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid delivered by Prescott/Small with an antisense oligonucleotide that targets mRNA encoding Huntington protein as taught by Linsley for the purpose of treating Huntington’s disease (Abstract). A simple substitution of one delivery fluid for another is well known in the art and does not alter the overall function of the device. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 2015/0128873 A1) in view of Small et al. (US 2006/0079768 A1)/ Burkinshaw et al. (US 2008/0103564 A1) and in further view of Fukuda (US 2002/0049415 A1).
With regard to claim 18, Prescott/Small/Burkinshaw teaches the claimed invention except for the specific location.
Fukuda discloses wherein positioning the therapy specific, hand-held device proximate the infusion and aspiration location comprises positioning the hand-held device proximate an intrathecal location, an intracerebroventricular location, or an intramural location ([0004]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prescott/Small/Burkinshow with the specific location as taught by Fukuda for the purpose of the diagnosis of X-ray CT images, MRI, and angio-images ([0004]). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 2015/0128873 A1) in view of Small et al. (US 2006/0079768 A1) and Burkinshaw et al. (US 2008/0103564 A1) and in further view of Linsley et al. (US 2014/0303238 A1). 
With regard to claim 28, Prescott/Small/Burkinshaw teach the claimed invention except for delivery of antisense oligonucleotide. 
Linsley teaches a cell therapy for delivery of fluid comprising antisense oligonucleotide that targets mRNA encoding Huntington protein (HTT) (Abstract). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid delivered by Prescott/Small/Burkinshaw with an antisense oligonucleotide that targets mRNA encoding Huntington protein as taught by Linsley for the purpose of treating Huntington’s disease (Abstract). A simple substitution of one delivery fluid for another is well known in the art and does not alter the overall function of the device. 

Claim 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 2015/0128873 A1) in view of Small et al. (US 2006/0079768 A1) and Klinghoffer (US 2014/0114279 A1). 
With regard to claim 37 and 38, Prescott/Small teach the claimed invention except for an extension line and peristaltic pump. 
Klinghoffer teaches a similar multi-syringe device (Fig. 5) further comprising an extension line (312) that extends through a would be housing (See embodiment of Fig. 3, where corresponding housing 162 is used) and a further comprising a peristaltic pump ([0163], [0190], while not explicitly shown, Klinghoffer teaches that a peristaltic pump may be used among other fluid controlling devices in order to control delivery of the fluid). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid delivered by Prescott/Small with the extension tubing and peristaltic pump as taught by Klinghoffer for the purpose of controlling fluid delivery and pressure ([0163]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 12-14, 17-19, 21-25, 27-28, 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 10,675,438 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the present invention recites similar limitations and is a broader version of Claim 1 of U.S. Patent No. 10,675,438 B2 including the limitations of a housing, a plurality of syringes, an actuator to move a movable portion of the syringe, a controller, that moves the movable portions from a first position to a second position and vice versa. 
Further, dependent claims of the present invention relate to similar subject matter as that of U.S. Patent No. 10,675,438 B2 as outlined below. 
Present Invention
U.S. Patent No. 10,675,438 B2
2
2
3
3
6
4
7
6/7
8
8
9
9
10
10
12
11
13
12
14
13
17
16
18
17
19
18
21
20
22
21
23
22
24
23
25
24
27
25
28
26
31
6/7
32
13
34
6/7



Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
While Prescott teaches the catheter. Prescott teaches away from the use of a fluid controlling means such as a clamp ([0069], teaches away from using valves in the catheter to limit fluid flow as this presents problems in the line). Therefore, there is not motivation to add a tubing clamp to the catheter. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/             Primary Examiner, Art Unit 3783